PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of October 16, 2003, the Court has determined that the order on appeal is not final. Although the order on appeal authorizes the Department to sanction the appellant for an intentional program violation, no formal order disqualifying the appellant from receipt of benefits has been entered. Thus, the administrative adjudicative process does not appear to have been brought to a close. See Hill v. Division of Retirement, 687 So.2d 1376, 1377 (Fla. 1st DCA 1997). Accordingly, the appeal is dismissed for lack of jurisdiction.
ALLEN, DAVIS and HAWKES, JJ., concur.